Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Claims 1-4, 6 and 10 are allowable. The restriction requirement among groups I, III, and IV , as set forth in the Office action mailed on 07/06/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/06/2021 is partially withdrawn.  Claims 8 and 11, directed to a process and an article are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 7, directed to a composition is withdrawn from consideration because it does not  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

The application has been amended as follows:
In claim 1 lines 5-6, delete “(octylphenoxypolyethoxyethanol 10%)” and insert in its place “, octylphenoxypolyethoxyethanol 10%,”.

In claim 2 line 2, delete “20% to 45%” and insert in its place “20wt% to 45wt%”. 

Cancel claim 7.

In claim 8 line 11, after “high molecular weight component” insert “(HMW component)”.
In claim 8 line 12, after “low molecular weight component” insert “(LMW component)”.
In claim 8 lines 16, delete “(octylphenoxypolyethoxyethanol 10%)” and insert in its place “, octylphenoxypolyethoxyethanol 10%,”.


This application is in condition for allowance except for the presence of claim 7 directed to an invention non-elected without traverse.  Accordingly, claim 7 has been cancelled.

Allowable Subject Matter
Claims 1-4, 6, 8, and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Greco et al (US 9493589 B1) discloses that the high molecular weight component (HMW) has a Mz/Mw of about 1.5 to about 2.2 [col 2 lines 14-15] which is well outside the claimed range. Even if there was motivation to raise the ratio Mz/Mw, which it is not clear that there is, it would .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766